1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
7                                  AT SEATTLE
8

9    NORTHWEST ENVIRONMENTAL                 )
     ADVOCATES,                              )
10                                           )
                   Plaintiff,                )
11
                                             )
12                        v.                 )
                                             )
13   UNITED STATES                           )
     ENVIRONMENTAL PROTECTION                ) No. 2:14-cv-0196-RSM
14
     AGENCY,                                 )
15                                           ) STIPULATION ON ATTORNEYS’
                   Defendant,                ) FEES AND COSTS AND ORDER
16      and                                  )
                                             )
17
     NORTHWEST PULP & PAPER                  )
18   ASS’N, et al.,                          )
                                             )
19                  Defendant-
     Intervenors
20

21         Plaintiff Northwest Environmental Advocates (“NWEA”) and Defendant
22   United States Environmental Protection Agency (“EPA”) (referred to collectively as
23   the “Parties”) enter into the following Stipulated Fee Settlement Agreement
24   (“Stipulation”) and state as follows.
25         WHEREAS, on February 10, 2014, NWEA filed a five-count Complaint and
26   on September 1, 2015, filed a superseding four-count First Amended Complaint.
27   Dkt. Nos. 1, 54.



     STIPULATION AND ORDER
1          WHEREAS, in both Complaints, Count One alleged that EPA failed to

2    insure against jeopardy for certain Washington water quality standards on which

3    EPA took action but never initiated consultation under section 7(a)(2) of the

4    Endangered Species Act (“ESA”), 16 U.S.C. § 1536(a)(2), Count Two alleged that

5    EPA failed to reinitiate consultation under section 7(a)(2) of the ESA for other

6    specified Washington water quality standards, and Counts Three and Four alleged

7    violations of the Clean Water Act, 33 U.S.C. § 1313(c) and the Administrative

8    Procedure Act, 5 U.S.C. § 706(2)(A).

9          WHEREAS, the District Court has entered a Stipulated Order of Dismissal

10   dismissing with prejudice Counts One and Two of the First Amended Complaint

11   and certain portions of Counts Three and Four and otherwise retaining

12   jurisdiction to oversee the Parties’ compliance with the terms of the Stipulated

13   Dismissal. Dkt. No. 96.

14         WHEREAS, the District Court has granted a stay pending EPA’s voluntary

15   reconsideration of certain portions of the Counts Three and Four in the First

16   Amended Complaint, Dkt. No. 95, or not otherwise dismissed in the Court’s July 2,

17   2015 Order, Dkt. No. 51.

18         WHEREAS, NWEA has submitted a claim for attorneys’ fees and costs to

19   EPA relating to Counts One and Two and the portions of Counts Three and Four

20   resolved by the Stipulated Dismissal.

21         WHEREAS, the Parties agree that it is in the interest of the Parties and

22   judicial economy to settle NWEA’s claim for attorneys’ fees and costs related to

23   Counts One and Two and the portions of Counts Three and Four resolved by the

24   Stipulated Dismissal without protracted litigation.

25         WHEREAS, the Parties, without any admission or final adjudication of the

26   issues of fact or law with respect to NWEA’s claim for attorneys’ fees and costs,

27   have reached a settlement that they consider to be a lawful resolution of this



     STIPULATION AND ORDER
1    claim.

2             WHEREAS, the Parties enter this Stipulation without any admission of fact

3    or law.

4             WHEREAS, the Parties have conferred with Defendant-Intervenors who

5    have authorized the Parties to state that Defendant-Intervenor State of

6    Washington does not oppose the Stipulation and remaining Defendant-Intervenors

7    take no position on this Stipulation.

8             NOW, THEREFORE, the Parties hereby stipulate and move the Court to

9    Order as follows:

10   1.       EPA agrees to settle NWEA’s claims for costs and attorneys’ fees related to

11   Counts One and Two and the portions of Counts Three and Four resolved by the

12   Stipulated Dismissal in the above-captioned litigation for a total of $87,875.00.

13   EPA agrees to pay the entire amount to the IOLTA account of the Earthrise Law

14   Center for appropriate distribution on behalf of NWEA in this action. Counsel for

15   NWEA agrees to furnish counsel for EPA with the information necessary to

16   effectuate this payment upon entry of the signed Court Order approving this

17   Stipulation. Counsel for EPA agrees utilize their best efforts to submit all

18   necessary paperwork to the Department of the Treasury’s Judgment Fund Office

19   within one week of receiving such information from counsel for NWEA.

20   2.       NWEA agrees to accept payment of $87,875.00 in full satisfaction of any and

21   all claims, demands, rights, and causes of action pursuant to the Endangered

22   Species Act, 16 U.S.C. § 1540(g) and/or any other statutory or common law theory,

23   for all attorneys’ fees, costs, and expenses incurred by NWEA in this litigation

24   through and including the date of this Stipulation related to Counts One and Two

25   and the portions of Counts Three and Four resolved by the Stipulated Dismissal.

26   NWEA agrees that receipt of this payment shall operate as a release of its claims

27   for attorneys’ fees and costs related to Counts One and Two and the referenced



     STIPULATION AND ORDER
1    portions of Counts Three and Four, through and including the effective date of this

2    Stipulation.

3    3.    The Parties agree that included within the attorneys’ fees and costs of

4    litigation released by this Stipulation are all of the entries for attorneys’ fees and

5    costs of litigation detailed in the email message dated December 17, 2018 from

6    NWEA counsel to EPA counsel, and the billing records recording attorney time

7    attached thereto, with the sole exception of the 16.2 hours of attorney billing

8    entries specified in the email message from NWEA counsel to EPA counsel dated

9    June 25, 2019. None of the 16.2 hours of attorney billing entries detailed in the

10   June 25, 2019 communication from NWEA counsel is included in, or released by,

11   this Stipulation. In the event of a future fee application based on the portions of

12   Counts Three and Four that are subject to reconsideration by EPA, Dkt. No 95,

13   NWEA may not otherwise seek compensation for any attorneys’ fees and costs of

14   litigation released by this Stipulation.

15   4.    Subject to the restrictions set out in paragraphs 2 and 3 above, the Parties

16   agree that this Stipulation is without prejudice to NWEA’s right to seek attorneys’

17   fees and costs related to the portions of Counts Three and Four stayed by the

18   Court’s Order at Dkt. No. 95. EPA reserves all arguments and defenses with

19   respect to any such future fee application.

20   5.    The Parties agree that this Stipulation is without prejudice to NWEA’s right

21   to seek attorneys’ fees and costs related to any future efforts necessary to enforce

22   the terms of the Stipulated Dismissal (Dkt. No. 96), as expressly reserved therein.

23   6.    The Parties agree that this Stipulation was negotiated in good faith and it

24   constitutes a settlement of claims that were vigorously contested, denied, and

25   disputed by the Parties.

26   7.    The undersigned representatives of each party certify that they are fully

27   authorized by the party or parties they represent to execute this Stipulation.



     STIPULATION AND ORDER
1    8.    By entering into this Stipulation, EPA does not waive any right to contest

2    fees claimed by NWEA, or its counsel, including the hourly rate, in any future

3    litigation. Further, this Stipulation as to attorneys’ fees and costs has no

4    precedential value and shall not be used as evidence by any party in any other

5    attorneys’ fees litigation, except as specifically provided herein.

6    9.    Nothing in this Stipulation shall be interpreted as, or shall constitute, a

7    commitment or requirement that EPA is obligated to pay any funds exceeding

8    those available, or take any action in contravention of the Anti-Deficiency Act, 31

9    U.S.C. § 1341, or any other appropriations law.

10   10.   Accordingly, the Parties jointly and respectfully request the Court’s

11   approval of this Stipulation and the Order below.

12   IT IS SO STIPULATED.
     Respectfully submitted this 31st day of July, 2019.
13

14   By:    s/ Allison LaPlante                  By:     s/ John Martin
            Allison LaPlante, OSB # 023614              John H. Martin
15         (admitted pro hac vice)                      U.S. DEPARTMENT OF
           Kevin Cassidy, OSB # 025296                  JUSTICE
16
           (admitted pro hac vice)                      Environment & Natural
17         EARTHRISE LAW CENTER                         Resources Division
           10015 SW Terwilliger Boulevard               Wildlife & Marine Resources
18         Portland, OR 97219                           Section
           Tel: (503) 768-6894                          999 18th St., South Terrace Suite
19
           Fax: (503) 768-6642                          370
20         laplante@lclark.edu                          Denver, CO 80202
           cassidy@lclark.edu                           Tel: (303) 844-1383
21                                                      Fax: (303) 844-1350
           David A. Bricklin, WSBA # 7583               john.h.martin@usdoj.gov
22
           Bryan Telegin, WSBA # 46686
23         BRICKLIN & NEWMAN, LLP                       Attorney for Defendant EPA
           1001 Fourth Avenue, Suite 3303
24         Seattle, WA 98154
           Tel: (206) 264-8600
25
           Fax: (206) 264-9300
26         bricklin@bnd-law.com
           telegin@bnd-law.com
27         Attorneys for Plaintiff NWEA



     STIPULATION AND ORDER
1
         IT IS SO ORDERED.
2

3             DATED this 5 day of August 2019.

4

5
                                     A
                                     RICARDO S. MARTINEZ
                                     CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



     STIPULATION AND ORDER
